Citation Nr: 1337552	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  12-31 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Manila, the Republic of the Philippines



THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel



INTRODUCTION

The Veteran has recognized guerilla service from March 1945 to March 1946.  He died in December 1998 and the appellant is the Veteran's surviving spouse.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board notes that the appellant submitted additional evidence in October 2013, consisting of a medical opinion from a private doctor.  There was no waiver of RO jurisdiction submitted by the appellant.  Generally, the Board would remand the case to the RO to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2013).  However, in light of the Board's decision to reopen the appellant's claim and remand for further evidentiary development, there is no prejudice to the Veteran and a remand for the RO's initial consideration of this evidence is not required.  Id.

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The claim for service connection for the cause of the Veteran's death was denied in an unappealed April 2007 Board decision. 

2.  Evidence added to the record since the April 2007 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and it raises a reasonable possibility of substantiating the appellant's claim for service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for entitlement to service connection for the cause of the Veteran's death was denied in an unappealed April 2007 Board decision.  The Board found that the Veteran died from cardiopulmonary arrest due to old age and there was no evidence in the record indicating the Veteran's death was proximately due to, or the result of, his period of service.  The appellant did not appeal the April 2007 denial and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2013).  

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Evidence received since the April 2007 Board decision includes two private medical opinions from Dr. R.E.N. that discuss a possible link between the Veteran's exposure to the stress of war, his development of hypertension and his development of various heart ailments that led to his death.  See Letters from Dr. R.E.N., November 2011 and October 2013.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Thus, Dr. R.E.N.'s statements that link the Veteran's period of service to the heart condition that resulted in his death are presumed credible.  This evidence tends to show that there is a nexus between the Veteran's period of service and the heart condition that led to his death.  As such, the new medical evidence relates to an unestablished fact that is necessary to substantiate the appellant's claim for service connection for the cause of the Veteran's death.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining the language of 38 C.F.R. § 3.156(a) ". . . suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim.").  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for the cause of the Veteran's death has been received and the claim is reopened.  

Given the favorable nature of the Board's decision to reopen the claim, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 


ORDER

New and material evidence having been submitted, the claim for service connection for the cause of the Veteran's death is reopened.  To this extent only, the appeal is granted. 


REMAND

A remand is necessary for additional evidentiary development.

No VA medical opinion has been undertaken regarding the appellant's claim for service connection for the cause of the Veteran's death.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).

The current record documents that the Veteran's official cause of death was cardiopulmonary arrest due to old age.  See Certificate of Death, December 1998.  The record also shows that prior to his death, the Veteran was diagnosed with arteriosclerotic heart disease, congestive heart failure, hypertension, pneumonia, multi-chamber heart enlargement secondary to rheumatic heart disease and alcoholic cardiomyopathy.  See Dr. N.S.R., Jr., Clinical Abstract, October 2011.  Additionally, on the Veteran's date of death, he was suffering from cardiopulmonary arrest, congestive heart failure, and severe pneumonia.  Id.  Two medical opinions from Dr. R.E.N. propose a link between the Veteran's exposure to high levels of stress during service and his development of hypertension and various heart ailments that led to his death.  See Letters from Dr. R.E.N., November 2011 and October 2013.  Based on the foregoing, the Board finds that a VA medical opinion should be obtained to determine the nature and etiology of the Veteran's  cause of death.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain the names and addresses of all medical care
providers, not previously identified, who treated the Veteran for any relevant conditions, including hypertension, congestive heart failure, rheumatic heart disease, cardiomyopathy, or pneumonia.  After securing the necessary release(s), obtain these records.

2.  After completion of the foregoing, a VA medical opinion should be obtained regarding whether or not the Veteran's cause of death was related to his period of service.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  
After reviewing the claims file, the VA examiner should offer the following opinions: 

a) Is it at least as likely as not (i.e., 50 percent 
or greater probability) that the Veteran's service-connected disabilities, including right forehead and left face residuals of shrapnel wounds and defective vision of the right eye, caused or contributed to cause his death.  

b) Is it at least as likely as not (i.e., 50 percent or greater 
probability) that the heart condition that caused the Veteran's death had its onset in, was incurred in or was aggravated (made worse) by active service or a service-related disability?

c) Is it at least as likely as not (i.e., 50 percent 
or greater probability) that the Veteran had hypertension at any time prior to his death?  

d) If the answer to (c) is yes, is it at least as likely as not 
(i.e., 50 percent or greater probability) that the Veteran's hypertension began within one year of his separation from service or was otherwise related to his service, for example, as a result of combat stress?  

e)  If the answers to (c) and (d) are yes, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension caused or contributed to cause his death?       

For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  

For a service-connected disability to contribute to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  

A complete and detailed rationale should be given for all opinions and conclusions expressed.  The VA physician should specifically comment on the December 1998 death certificate's finding that the cause of the Veteran's death was cardiopulmonary arrest due to old age; the medical records showing the Veteran was diagnosed with arteriosclerotic heart disease and congestive heart failure in July 1981, hypertensive heart disease in July 1981, congestive heart failure with mild hypertension in January 1982, tachyarrhythmias, coronary insufficiency in February 1989, pneumonia with congestive heart failure in October 1998, and multi-chamber heart enlargement secondary to rheumatic heart disease and alcoholic cardiomyopathy in August 1998; the Veteran's complaints of chest pain during an August 1951 VA examination; Dr. N.S.R., Jr.'s clinical abstract listing the Veteran's date of death and that he was suffering from cardiopulmonary arrest, congestive heart failure and severe pneumonia on the date of death; and, the medical opinions from Dr. R.E.N., suggesting a nexus between the high stress levels the Veteran experienced while in service and the development of hypertension and the heart conditions that led to his death.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.  

3.  Then, readjudicate the issue on appeal.  If the benefit 
remains denied, the appellant should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


